EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The drawings of February 22, 2018 are hereby accepted as FORMAL.

Sallee et al (‘180) is of general interest for the uses of ball pivots, for example, items 76 and 86.  Please see Figures 6 and 8 in Sallee et al (‘180).

Roy (‘622) is of general interest for general similarity to the claimed invention, noting, for example, drawing Figure 3.

Scott (‘749) is of general interest for the use of gears, for example, please see Figures 3 and 4.

Banks (‘736) is of general interest for the structure in Figure 5.

Terp (‘121) is of general interest for the structure in the drawing Figure.

Rastegar et al (‘815) is general interest for the structure in Figure 6.

Voigt et al (‘880) is of general interest for the structure in Figure 2.

Turner (‘539) is of general interest for the structure in Figure 4.

Rastegar et al (‘453) is of general interest for the use of gears disclosed.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “central control means” and “positioning means” in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
In claim 1, “central control means” (lines 7, 32, and 35) cannot be taken as invoking 35 USC 112(f) in that the recitation on lines 7-11 and 35-36 recites sufficient structure to perform the recited function.  Please note the “at least one spherical form” on lines 8-9 of claim 1.
Similarly, in claims 1, 2, 5, and 6, “positioning means” cannot be taken as invoking 35 USC 112(f) in that the recitation on lines 22-34 and  37-43 recites sufficient 
In dependent claims 2 and 3, “return means …” is found to invoke 35 USC 112(f) in that means-plus-function language is used without the recitation of sufficient structure to perform the recited means.  The “return means” are disclosed as “return means 28,” noting the specification at page 11, line 8, and in drawing Figure 6b.
In dependent claims 5 and 6, “locking means …” is found to invoke 35 USC 112(f) in that means-plus-function language is used without the recitation of sufficient structure to perform the recited means.  The “locking means” are disclosed as “locking means 22,” noting, for example, page 4, lines 3-5 and page 10, lines 7-16 of the specification.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

On the abstract page, which is page 17, delete all the text from line 6 of page 17 through the bottom of the page, and insert -- A projectile (100) with incidence steerable 
control surfaces (2) each pivotable with respect to the projectile (100), comprises: central control means (5) for controlling the10 control surfaces (2), a control arm (11) adapted to rotate the central control means (5) around pitch (Y) and yaw (Z) axes of the  

On page 1 of the specification, immediately after line 6, insert the centered heading, --BACKGROUND OF THE INVENTION--.

On page 2 of the specification, immediately after line 7, insert the centered heading, --BRIEF SUMMARY--.

On page 5 of the specification, immediately before line 1, insert the centered heading, --BRIEF DESCRIPTION OF THE DRAWINGS--.
On page 5 of the specification, immediately before line 24, insert the centered heading, --DETAILED DESCRIPTION OF THE INVENTION--.

On line 6 of claim 1, immediately before the word, “comprising” insert –further --.

On line 10 of claim 1, delete “the spherical form” and insert –said at least one spherical form—therefor.



On line 13 of claim 1, delete “the spherical form” and insert –said at least one spherical form—therefor.

On line 15 of claim 1, delete “the spherical form” and insert –said at least one spherical form—therefor.

On line 17 of claim 1, delete “the spherical form” and insert –said at least one spherical form—therefor.

On line 18 of claim 1, delete “the control surface” and insert –said each control surface—therefor.

On lines 19-20 of claim 1, delete “the control surface” and insert –said each control surface—therefor.

On line 2 of claim 7, delete “the spherical form” and insert –said at least one spherical form—therefor.

On line 2 of claim 7, immediately before word, “each” insert –said--.

Authorization for this examiner’s amendment was given in an interview with Mr. Joel S. Armstrong on February 24, 2021.  However, the addition of the word, “further” at the beginning of line 6 of claim 1 was corrected later by the examiner as an obvious typographical error, noting that the word “comprising” is used earlier in claim 1 on line 2, necessitating the correction.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The text of independent claim 1 as amended above is as follows:
“1 - A projectile with incidence steerable control surfaces, the projectile comprising at least two control 5surfaces, each control surface being pivotable with respect to the projectile around a pivot axis perpendicular to a longitudinal axis of the projectile, the projectile further comprising: - central control means for controlling the control 10surfaces, the central control means comprising at least one spherical form a center of which is located on the longitudinal axis, said at least one spherical form being arranged in a housing of the projectile, - a control arm integral with the spherical form and 15adapted to rotate said at least one spherical form at least around pitch and yaw axes of the projectile passing through the center of said at least one spherical form, - for each control surface, a transmission member cooperating with said at least one spherical form by a first side and 20with a foot of said each control surface by a second side, the transmission member being intended to transmit to said each control surface the rotation movements of said at least one spherical form around the pivot axis of the control surface, - positioning means for positioning the arm, the 25positioning means being adapted to position one end of the arm in a position determined with respect to an absolute reference frame centered on the longitudinal axis of the projectile, wherein: - the positioning means comprises a cone movable in 30translation along the longitudinal axis of the projectile between a first, so-called neutral, position and a second, so-called piloting, position in which the cone pushes a ramp carried by a first end of the control arm so as to15 pivot the central control means around a so-called orientation axis passing through the center of the central control means, - the central control means is freely rotatable around the 5longitudinal axis of the control arm, - the positioning means comprises a toothed wheel centered on the longitudinal axis of the projectile and connected to a second end of the arm by a sliding connection located in the plane of the toothed wheel and perpendicular to the 10orientation axis, the toothed wheel meshing with a motorization intended to pilot the angular position of the orientation axis in an absolute reference frame.”  (Bold added).
Independent claim 1 as amended by the examiner’s amendment above is allowable over the prior art of record in that none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
Each of dependent claims 2-10 is allowable, at least, in that it depends ultimately from allowable, independent claim 1.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 




/BERNARR E GREGORY/Primary Examiner, Art Unit 3648